Citation Nr: 1449093	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a gynecological disability, including endometriosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to June 1992 and from  June 1992 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's petition to reopen her previously denied claim for entitlement to service connection for a gynecological disability.  In a January 2012 Statement of the Case, the RO reopened but denied the Veteran's claim for entitlement to service connection for a gynecological disability on the merits.  Regardless of whether the RO reopened the claim, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2014, and a copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing before the Board in May 2014, the Veteran's representative indicated that the Veteran had recently filed a claim of clear and unmistakable error (CUE) in the RO's October 1994 rating decision, which denied the Veteran's original claim for service connection for a gynecological disability, based on the finding that a chronic gynecological condition was not diagnosed in service.

The claim as to whether new and material evidence was submitted to reopen the issue of entitlement to service connection for a gynecological disability is inextricably intertwined with his allegation of CUE in the RO's October 1994 decision.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The adjudication of CUE would affect the outcome of the pending petition to reopen (or even make the matter moot).  Accordingly, the Board will defer its consideration of the Veteran's petition to reopen pending completion of action by the RO requested in this remand.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any outstanding VA treatment records are obtained and associated with the claims file.

2.  Adjudicate the pending claim of CUE regarding the October 1994 rating decision denying service connection for a gynecological disability.  If the determination remains adverse to the Veteran, the Veteran and her representative should be provided with notice of the appellate rights, specifically to the right to file a NOD within one year of notice of the adverse determination.  If appellate review is initiated by the filing of a NOD, the Veteran and her representative should be furnished a SOC with the applicable law and regulations regarding the claim of CUE, and they should be provided information regarding the filing of a substantive appeal to this issue. See 38 C.F.R. § 20.200 (2013).

The Veteran and her representative are reminded that appellate consideration of the CUE claim may be obtained only if a timely appeal is perfected.

3.  If there is no CUE found in the October 1994 rating action, the issue of whether new and material evidence has been received to reopen the claim of service connection for a gynecological disability should again be adjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished a supplemental SOC with the applicable law and regulations, and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



